The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on July 13, 2020.

Claims 1-20 are pending. Claim 19 is withdrawn from consideration as being drawn to a nonelected invention. Claims 1 and 10 are currently amended. Claim 20 is newly added.

The rejection of claims 10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1-2, 5, 9, 11-13 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (US 2003/0119696), hereinafter “Ingram” is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-5, 13-14 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by De Poortere et al. (US 2016/0040101), hereinafter “De Poortere” is withdrawn in view of Applicant’s amendment.

The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Ingram as applied to claims 1-2, 5, 9, 11-13 and 16-18 above is withdrawn in view of Applicant’s amendment.

The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Ingram as applied to claims 1-2, 5, 9, 11-13 and 16-18 above, and further in view of De Poortere is withdrawn in view of Applicant’s amendment.

The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Ingram as applied to claims 1-2, 5, 9, 11-18 above, and further in view of Mort, III et al. (US Patent No. 6,794,354), hereinafter “Mort, III” is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-3, 5, 9-13 and 16-18 under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2004/0035739), hereinafter “Hammond” is withdrawn in view of Applicant’s amendment.

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hammond as applied to claims 1-3, 5, 9-13 and 16-18 above, and further in view of De Poortere is withdrawn in view of Applicant’s amendment.

The rejection of claims 6-8 and 14 under 35 U.S.C. 103 as being unpatentable over Hammond as applied to claims 1-3, 5, 9-13 and 16-18 above, and further in view of Mort, III et al. (US Patent No. 6,794,354), hereinafter “Mort, III” is withdrawn in view of Applicant’s amendment.

The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Hammond in view of Mort, III, as applied to claims 1-3, 5-14 and 16-18 above, and further in view of Ingram is withdrawn in view of Applicant’s amendment.

The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over De Poortere as applied to claims 1-5, 13-14 and 16-18 above, and further in view of Mort, III et al. (US Patent No. 6,794,354), hereinafter “Mort, III” is withdrawn in view of Applicant’s amendment.

The rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over De Poortere as applied to claims 1-5, 13-14 and 16-18 above, and further in view of Hammond is withdrawn in view of Applicant’s amendment.

The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over De Poortere as applied to claims 1-5, 13-14 and 16-18 above, and further in view of Ingram is withdrawn in view of Applicant’s amendment.

The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,501,711 is withdrawn in view of Applicant’s amendment.

The rejection of claims 1 and 6-7 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,550,357 in view of Ingram 711 is withdrawn in view of Applicant’s amendment.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
	a) in claim 1,  line 10, “particular” in the phrase “wherein the solid particular laundry detergent composition”  should be replaced with “particulate”
	b) in claim 10, line 4, “with” should be added after “filled.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains claim 1, lines 10-11, the phrase “wherein the solid....detergent composition comprises particles that are coated or dusted with sulphate” and claim 20, lines 1-2, the phrase “wherein the particles are coated or dusted with sulphate” lack literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). While the specification on page 11, lines 8-12 discloses “dusting or coating the surfactant agglomerates (and other optional detergent ingredients) ... with a blend of micronized sodium sulfate; and page 11, lines 20-25 discloses ground sodium sulphate coating the surface of the agglomerates, there is nowhere recited in the specification wherein the solid particulate laundry detergent composition is coated or dusted with a generic sulphate. Hence, the above phrases in claim 1, lines 10-11 and claim 20, lines 1-2 are considered as new matter.
	Claims 2-18, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ingram” in view of Kitko et al. (US 2003/0232734), hereinafter “Kitko” or Karaoren et al. (US 2006/0213801), hereinafter “Karaoren.”
	Ingram teaches a pouch made of a water-soluble film enclosing a volume space which comprises a composition (see paragraph [0014], page 1) in a unit dose amount (see paragraph [0015], page 1). The composition is preferably a laundry composition (see paragraph [0041], page 3). It may be possible that part or all of the components of the composition are not pre-granulated, such as agglomerated, spray-dried, extruded, prior to incorporation into the compartment, and that the composition is a mixture of dry-mixed powder ingredients or even raw materials; preferred may be that for example less than 60% or even less than 40% or even less than 20% of the component is a free-flowable pre-granulated granules (see paragraph [0045], page 3). The composition can include optional ingredients like filler salts, for example, sodium sulphate (see paragraph [0215], page 12), and suds suppressing system which comprises silica (see paragraphs [0176-0179], page 10). In Example II, Ingram teaches a solid composition G enclosed within a pouch comprising a water-soluble film wherein the composition G comprises 20 wt% alkoxylated compound (1) nonionic surfactant, i.e., tallow alcohol ethylene oxide condensate of type tallow alcohol, condensed with an average of 50 moles of ethylene oxide, 20 wt% LAS (2) anionic surfactant, i.e., potassium linear C11-13 alkyl benzene sulfonate (a total of 40 wt% non-soap surfactants) and 0 wt% soap (see paragraph [0223] including Table, pages 14-15), wherein the 20 g of solid detergent composition is poured into the water-soluble film (Chris-Craft M-8630 film), a polyvinyl alcohol film (PVA), which is filled between 95% to 100% (see paragraphs [0221-0223], page 14). Other preferred water-
	Kitko, an analogous art, teaches a detergent composition which is typically a fully formulated laundry detergent composition (see paragraph [0101], page 9), generally in the form of a solid composition, like powders or granules, preferably a particulate solid composition having a bulk density of from 300 g/l to 1500 g/l, preferably from 600 g/l to 900 g/l and an average particle size of from 200 µm to 2000 µm, preferably from 350 µm to 600 µm, and the composition may be at least partially enclosed, preferably completely enclosed, by a film or laminate such as a water-soluble and/or water-dispersible material (see paragraph [0102], page 9).  Kitko also teaches that, typically, the detergent composition is obtainable, preferably obtained, by a process comprising a step selected from the group consisting of spray-drying, 
	In the alternative, Karaoren, an analogous art, teaches a film-packaged product portion for use as a laundry detergent (see paragraph [0002], page 1), and may be in the form of granules or powder (see paragraph [0137], page 6), such as spray-dried products (see paragraphs [0172]-[0173], pages 8-9). The products have a mean particle size of from 0.01 µm to 4 mm, preferably of from 0.02 µm to 3.5 mm, preferentially of from 0.03 µm to 3.0 mm and further preferably of from 0.04 µm to 2.5 mm (see paragraph [0142], page 7), and a bulk density of from 200 g/l to 1000 g/l, preferably of from 300 g/l to 900 g/l (see paragraph [0143], page 7). Karaoren also teaches that particles of the film-packaged product may be after-treated (see paragraph [0218], page 13). In the after-treatment step, it is therefore possible to powder the product with a solid, for example silicas, zeolites, carbonates, bicarbonates and/or sulfates, citrates, urea or mixtures thereof, as is sufficiently well known from the prior art, and this can 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coated or powdered (dusted) the dry mixed powder ingredients of Ingram with sulphate, zeolite and silica because these are some of the selections of coating or powdering (dusting) agents which will further enhance storage stability and/or to improve aesthetics and to improve flow rates of the particles as taught by Kitko, or such powdering (dusting) is sufficiently well known after-treatment from the prior art as taught by Karaoren. 
	With respect to the limitation “wherein the solid detergent composition is free flowing within the first internal compartment, such that if the water-soluble unit dose article is moved or repositioned, the solid detergent composition can be seen to freely move, or flow within the first internal compartment” as recited in claim 1, lines 6-9, considering that Ingram teaches that the water-soluble film is filled between 95% to 100% with the solid detergent composition in paragraph [0221], which ovelaps the fill volume in claim 9, i.e., between about 25% and about 95%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the mixture of dry-mixed powder ingredients inside the pouch of Ingram to exhibit similar properties. 
With respect to difference (2), even though Ingram is silent as to the mean particle sizes and bulk density of the laundry detergent composition, considering that it is known from Kitko that a typical particulate solid laundry detergent composition have a bulk density of from 300 g/l to 1500 g/l and an average particle size of from 200 µm to 2000 µm, preferably from 350 µm to or from Karaoren that typical granular laundry detergent products have a mean particle size of from 0.01 µm to 4 mm (4,000 µm), preferably of from 0.04 µm to 2.5 mm (2,500 µm) as disclosed in paragraph [0142] and a bulk density of from 200 g/l to 1000 g/l, preferably of from 300 g/l to 900 g/l as disclosed in paragraph [0143], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the solid compositions in spray-dried, agglomerate or extrudate forms because even though such forms are not preferred in Ingram, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments, see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 reference patent, not just specific examples, must be evaluated for what it fairly 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the art, In re Snow and Steinhards,176 USPQ, 328, 329 (CCPA 1973).
With respect to difference (4), it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium sulphate and silica into the solid composition because such incorporation would provide the fillers and suds suppressing properties to the composition as taught by Ingram in paragraphs [0176-0179] and [0215].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Kitko or Karaoren as applied to claims 1-2, 5-9, 11-18 and 20 above, and further in view of De Poortere et al. (US 2016/0040101), hereinafter “De Poortere.”
	Ingram in view of Kitko or Karaoren teaches the features as discussed above. Ingram in view of Kitko or Karaoren, however, fails to disclose the compartments in the multi-compartment pouch in a superposed position as recited in claims 3-4.
	De Poortere, an analogous art, teaches that the water-soluble pouch may comprise at least two, or even at least three, or even at least four or five compartments; said additional compartments may comprise an additional composition, and the multi-compartment pouch may be arranged in a superposed orientation (see paragraph [0020], page 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the multi-compartment pouch of Ingram in view of Kitko or Karaoren in a superposed arrangement, that is, one compartment is superposed onto another compartment, because it is known from De Poortere that similar .

Claims 1-3, 5-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2004/0035739), hereinafter “Hammond” in view of Kitko or Karaoren.
	Hammond teaches an inflated water-soluble container comprising a water-soluble film enclosing a liquid or solid composition and a gas, wherein the gas is enriched with at least one gaseous component as compared with air or comprises at least one gaseous component not normally present in air (see paragraph [0018], page 1).  A suitable water-soluble film is a poly(vinyl alcohol) (PVOH) film (see paragraph [0019], page 1). The PVOH film may be partially or fully alcoholised or hydrolysed, for example, it may be from 40 to 100% polyvinyl acetate film (see paragraph [0020], page 1). The container is at least partially filled with a composition, the container may be completely filled, or only partially filled, for example to leave an air space from 2 to 20%, especially from 5 to 10%, of the volume of the container immediately after it is formed (see paragraph [0031], page 2), wherein conversely, the composition fills from 80-98% of the volume of the container. The composition may be a solid or a liquid; if it is in the form of a solid it may, for example, be in the form of a powder or granules (see paragraph [0032], page 2). If more than one container is formed at the same time, the packaged compositions may then be separated from each other, alternatively, they may be left conjoined (i.e., side-by-side) and, for example, perforations provided between the individual containers so that they can be easily separated at a later stage, for example by a consumer (see paragraph [0044], page 3). 
laundry composition may weigh from 10 to 40 g, especially 20 to 30 g or 30 to 40 g (see paragraph [0046], page 4). The laundry composition comprises anionic surfactants like alkyl ether sulfates (see paragraph [0050], page 4) and alkyl benzene sulfonates (see paragraph [0061], page 4). The total content of surfactants in the composition is desirably 0.1 to 
95 wt %, especially 60 or 75 to 90 wt %. The total content of surfactants in a laundry or detergent composition is desirably 60 to 95 wt %, especially 70 to 90 wt % (see paragraph [0072], page 5). Hammond, however, fails to specifically disclose: (1) a water-soluble container comprising a water-soluble film enclosing a solid particulate composition, like in the form of granules, and the granules are coated or dusted with sulphate and zeolite and/or silica, and wherein the granules are free flowing within the first internal compartment, such that if the water-soluble unit dose article is moved or repositioned, the granules can be seen to freely move, or flow within the first internal compartment as recited in claim 1;  (2) the mean particle sizes of the solid composition as recited in claims 6-7 and bulk density of the solid composition as recited in claim 8; (3) the percentage fill of the solid laundry detergent composition as recited in claims 9 and 10; (4) the solid composition in a spray-dried form as recited in claim 14; and (5) the amount of the non-soap surfactants as recited in claim 16.
	Kitko or Karaoren teaches the features as discussed above. 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water-soluble container comprising a water-soluble film enclosing a solid particulate composition, like 
	With respect to the limitation “wherein the solid detergent composition is free flowing within the first internal compartment, such that if the water-soluble unit dose article is moved or repositioned, the solid detergent composition can be seen to freely move, or flow within the first internal compartment” as recited in claim 1, lines 6-9, considering that Hammond teaches 2 to 20% air space, conversely a composition fill from 80-98%, which ovelaps the fill volume in claim 9, i.e., between about 25% and about 95%, and claim 10, i.e., between about 30% and 90%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the mixture of dry-mixed powder ingredients inside the pouch of Ingram to exhibit similar properties. 
With respect to difference (2) regarding the mean particle sizes of the solid composition as recited in claims 6-7 and bulk density of the solid composition as recited in claim 8, even though Hammond is silent as to the mean particle sizes and bulk density of the laundry detergent granules, considering that it is known from Kitko that a typical particulate solid laundry detergent composition have a bulk density of from 300 g/l to 1500 g/l and an average particle size of from 200 µm to 2000 µm, preferably from 350 µm to 600 µm as disclosed in paragraph [0102], or from Karaoren that typical granular laundry detergent products have a mean particle size of from 0.01 prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (3) regarding the percentage fill of the composition in the water-soluble container and with respect to difference (5) regarding the specific proportions of the non-soap surfactant, considering that Hammond teaches 2 to 20% air space, conversely a composition fill from 80-98%; and a total content of surfactants from 0.1 to 95 wt%, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to difference (4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the granules of Hammond in the form of spray-dried granules because a typical laundry detergent composition is provided in spray-dried form as taught by Kitko in paragraph [0103] or Karaoren in paragraphs [0172]-[0173]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kitko or Karaoren as applied to claims 1-3, 5-14, 16-18 and 20 above, and further in view of De Poortere.
	Hammond in view of Kitko or Karaoren teaches the features as discussed above. Hammond in view of Kitko or Karaoren, however, fails to disclose a multi-compartment water-soluble container where one compartment is superposed onto another compartment as recited in claim 4.
	De Poortere, an analogous art, teaches that the water-soluble pouch may comprise at least two, or even at least three, or even at least four or five compartments; said additional compartments may comprise an additional composition, and the multi-compartment pouch may be arranged in a superposed orientation (see paragraph [0020], page 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the multi-compartment pouch of Hammond and Kitko or Karaoren in a superposed arrangement, that is, one compartment is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kitko or Karaoren as applied to claims 1-3, 5-14, 16-18 and 20 above, and further in view of Ingram.
	Hammond in view of Kitko or Karaoren teaches the features as discussed above. Hammond in view of Kitko or Karaoren however, fails to disclose the incorporation of sodium sulphate and silica into the solid composition as recited in claim 15.
	Ingram, an analogous art, teaches the features as discussed above. In particular, Ingram teaches that the laundry composition can include optional ingredients like filler salts, for example, sodium sulphate (see paragraph [0215], page 12), and suds suppressing system which comprises silica (see paragraphs [0176-0179], page 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium sulphate and silica into the laundry composition of Hammond and Kitko or Karaoren because such incorporation would provide the fillers and suds suppressing properties to the composition as taught by Ingram. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1, 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,501,711 in view of Kitko or Karaoren.
	US ‘711 teaches a similar water-soluble unit dose article comprising a water-soluble film, wherein the water-soluble film defines a first internal compartment and wherein a solid laundry detergent composition is comprised within the first internal compartment, the solid particulate laundry detergent composition comprises a non-soap surfactant and comprises particles, wherein the particles are spray-dried particles, agglomerates, extrudates or a mixture thereof and has a mean particle size between about 400 microns and about 1000 microns. US ‘711, however, fails to disclose the particles of the solid detergent composition are coated or dusted with sulphate and zeolite and/or silica, and wherein the solid detergent composition is free flowing within the first internal compartment, such that if the water-soluble unit dose article is moved or repositioned, the solid detergent composition can be seen to freely move, or flow within the first internal compartment.
	Kitko or Karaoren teaches the features as discussed above. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coated or powdered (dusted) the particles of the solid particulate laundry detergent composition of US ‘711 with sulphate, zeolite and silica because these are some of the selections of coating or powdering (dusting) agents which will freely move within the first internal compartment. 

Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,550,357 in view of Ingram and further in view of Kitko or Karaoren. 
	US ‘357 teaches a similar water-soluble unit dose article comprising a water-soluble film, wherein the water-soluble film defines a first internal compartment and wherein a solid laundry detergent composition is comprised within the first internal compartment, wherein the solid laundry detergent composition is free flowing particulate solid having a mean particle size between about 400 microns and about 1000 microns. US ‘357, however, fails to disclose the incorporation of a non-soap surfactant into the solid laundry detergent composition, wherein the particles of the solid detergent composition are coated or dusted with sulphate and zeolite and/or silica, and wherein the solid detergent composition is free flowing within the first internal compartment, such that if the water-soluble unit dose article is moved or repositioned, the solid detergent composition can be seen to freely move, or flow within the first internal compartment. 

	Kitko or Karaoren teaches the features as discussed above. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated non-soap surfactants into the solid laundry detergent composition of US ‘357 because laundry detergent compositions typically comprise non-soap surfactants as taught by Ingram, and to have coated or powdered (dusted) the particles of the solid particulate laundry detergent composition of US ‘357 with sulphate, zeolite and silica because these are some of the selections of coating or powdering (dusting) agents which will further enhance storage stability and/or to improve aesthetics and to improve flow rates of the particles as taught by Kitko, or such powdering (dusting) is sufficiently well known after-treatment from the prior art as taught by Karaoren.  Considering that US ‘357 teaches that the solid laundry detergent composition is a free flowing particulate as disclosed in claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particles of the solid laundry detergent composition to freely move within the first internal compartment. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Amina Khan can be reached on 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761